Citation Nr: 1732926	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-47 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine intervertebral disc syndrome with degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease (TDIU rating).

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to July 1980.

Service Connection for a Cervical Spine Disability

The matter of service connection for a cervical spine disability is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, a Travel Board hearing was held before a Veterans Law Judge (VLJ) (other than the undersigned) who is no longer at the Board, and a transcript of the hearing is associated with the record.

In June 2015 and in November 2016, this issue was remanded [by the VLJ who conducted the March 2015 hearing] for additional development.

In June 2017, the Veteran submitted a written statement confirming that he did not wish to appear at another Board hearing before a new VLJ.  The case has now been assigned to the undersigned VLJ.



Rating for Lumbar Spine Intervertebral Disc Syndrome with Degenerative Joint Disease

The matter of an increased rating for lumbar spine intervertebral disc syndrome with degenerative joint disease is before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from a March 2010 rating decision of the Houston RO that denied a rating in excess of 20 percent for that disability.

In March 2015, a Travel Board hearing was held before a VLJ (other than the undersigned) who is no longer at the Board, and a transcript of the hearing is associated with the record.

In June 2015, the Board issued a decision [by the VLJ who conducted the March 2015 hearing] that (in pertinent part) denied a rating in excess of 20 percent for lumbar spine intervertebral disc syndrome with degenerative joint disease.  The Veteran appealed that portion of the Board's decision to the Court.  In December 2016, the Court issued a Mandate that vacated the June 2015 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in its December 2016 Memorandum Decision.

In June 2017, the Veteran submitted a written statement confirming that he did not wish to appear at another Board hearing before a new VLJ.  As noted above, the case has now been assigned to the undersigned VLJ.

TDIU Rating

Because the Veteran indicated in an April 2013 written statement that he was no longer able to work due to his service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claim for that disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Rating for Bilateral Hearing Loss

The matter of an increased rating for bilateral hearing loss is before the Board on appeal from an October 2015 rating decision of the Muskogee, Oklahoma RO.  The record is now in the jurisdiction of the Houston RO.

All four of the aforementioned issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims, so that every possible consideration is afforded.

Service Connection for a Cervical Spine Disability

Pursuant to the Board's November 2016 remand, an addendum medical opinion was obtained in November 2016 from a VA-contracted physician with regard to the cause of the Veteran's cervical spine disability.  The physician opined that it "is less likely than not that the current c spine condition is directly related to service, secondary to SC L spine condition[,] or is permanently aggravated by [the] L spine SC condition."  For rationale, the physician stated: "Current severity of L spine condition is noted.  However[,] adjacency criteria for a permanent aggravation is not founded by the specifics for this case.  C spine condition is felt to b[e] related to the # of post service yrs (after service [from] '73-80)[,] age[,] and post service job (post office for a number of yrs) and other factors."

The Board's November 2016 remand had specifically requested an adequate rationale for the addendum medical opinion provided, to specifically include consideration of the Veteran's report of injuring his neck lifting items in service (for the question of direct service connection) and more than just a "bare and conclusory" statement regarding aggravation or a lack thereof (for the question of secondary service connection).  The addendum medical opinion provided by the physician in November 2016 does not include the requested (and required) adequate rationale for either question.

On remand, a new addendum medical opinion with adequate rationale is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

Rating for Lumbar Spine Intervertebral Disc Syndrome with Degenerative Joint Disease

In its December 2016 Memorandum Decision, the Court determined that both the December 2009 and the May 2014 VA spine examinations were inadequate for purposes of rating the Veteran's service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease.  Specifically, the Court found that the December 2009 VA examiner did not adequately address the Veteran's functional impairment due to flare-ups, and that the May 2014 VA examiner's comments about the Veteran's functional loss were "internally inconsistent."

On remand, a new examination is necessary.  The examiner should provide a medical opinion addressing the degree(s) of any additional range of motion loss in the Veteran's lumbar spine due to pain during his reported flare-ups (or explain why such information cannot feasibly be provided).  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

TDIU Rating

As noted in the Introduction, because the Veteran indicated in an April 2013 written statement that he was no longer able to work due to his service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claim for that disability on appeal.  See Rice, 22 Vet. App. at 447.

On remand, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employer(s) for additional information regarding his employment.  Thereafter, the claim for a TDIU rating should be adjudicated following the readjudication of his increased rating claim for lumbar spine intervertebral disc syndrome with degenerative joint disease on appeal.  [The Veteran does not currently meet the schedular percentage requirements for a TDIU rating under 4.16(a), and the Board is precluded from assigning an extraschedular TDIU rating under 4.16(b) in the first instance.]

Rating for Bilateral Hearing Loss

Following the issuance of a February 2016 Statement of the Case (SOC) addressing the issue of a compensable rating for the Veteran's service-connected bilateral hearing loss, the Veteran perfected his appeal of that issue by filing a VA Form 9 in March 2016.

Thereafter, in December 2016, the Veteran was afforded a VA audiology examination.  The record reflects that the AOJ has not yet considered the evidence contained in this examination report, and no Supplemental SOC (SSOC) has been issued to reflect such consideration.  The Veteran has not waived initial AOJ consideration of this additional (and extremely pertinent) evidence.  Therefore, remanded is required.  See 38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employer(s) for additional information regarding his employment.

3. The AOJ should arrange for a SPINE EXAMINATION of the Veteran to ascertain the likely cause of his cervical spine disability, as well as the severity of his service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed.  The examiner should be provided a copy of the criteria for rating spine disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. For any cervical spine disability: Please identify (by diagnosis) each such disability entity that is found or shown by the record.  If none are diagnosed, please reconcile that conclusion with the evidence of record, outlined above.  Thereafter, please identify the likely cause for each diagnosed cervical spine disability, as follows:

(i) Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (with consideration of the Veteran's report of injuring his neck lifting items in service)?

(ii) Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

b. For his service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease:

(i) Please describe all symptoms and manifestations of this disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(ii) Please conduct range of motion studies, which should include active AND passive motion and weight-bearing AND non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(iii) Please note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  In addition, please opine as to the degree(s) of any ADDITIONAL RANGE OF MOTION LOSS that would be expected in the lumbar spine due to pain during reported flare-ups (or explain why this information cannot feasibly be provided).

(iv) Please specifically comment on the overall impact that the service-connected lumbar spine intervertebral disc syndrome with degenerative joint disease has on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a cervical spine disability and an increased rating for lumbar spine intervertebral disc syndrome with degenerative joint disease, FOLLOWED BY adjudication of the TDIU claim (AFTER any further development indicated and in light of the determination made on the lumbar spine issue).  [IF the schedular percentage requirements for a TDIU rating under 4.16(a) remain unmet, then the AOJ should consider an extraschedular TDIU rating under 4.16(b), with referral of the claim to the Director of Compensation Service for an opinion.]  If any claim remains denied, the AOJ should issue a SSOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

